         Case 1:19-cv-08923-JGK Document 67 Filed 03/04/21 Page 1 of 19



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ────────────────────────────────────
    KEVIN BALDWIN D/B/A M.O.P3,

                         Plaintiff,                 19-cv-8923 (JGK)

                   - against -                      MEMORANDUM OPINION &
                                                    ORDER
    INTERSCOPE RECORDS, INC.,

                     Defendant.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

        The plaintiff, Kevin Baldwin, doing business as “M.O.P3”,

has brought this action, seeking a declaratory judgment and

damages against Interscope Records, Inc. (“Interscope”), based

on allegations that he owns the exclusive rights to recording

artist Audrey Ducasse’s (“Melii”) recordings services and

copyrights (“Melii Copyrights”), and that Interscope exploited

such rights.      The defendant moves to dismiss the plaintiff’s

second amended complaint (“SAC”), because the plaintiff failed

to join as a defendant, Melii, who Interscope argues is an

indispensable party. 1 For the reasons explained below, the

defendant’s motion is granted.




1 Although the defendant styled its motion a Rule 12(b)(6) motion, the
defendant seeks dismissal of the SAC for failure to join a party, and thus it
is properly construed as a motion pursuant to Rules 12(b)(7) and 19. In any
event, the Second Circuit Court of Appeals has made clear that, “[b]ecause
Rule 19 protects the rights of an absentee party, both trial courts and
appellate courts may consider this issue sua sponte even if it is not raised
by the parties to the action.” MasterCard Int’l Inc. v. Visa Int’l Serv.
Ass’n, Inc., 471 F.3d 377, 382–83 (2d Cir. 2006).

                                       1
       Case 1:19-cv-08923-JGK Document 67 Filed 03/04/21 Page 2 of 19



                                     I.

     The following facts are taken from the SAC, as well as

exhibits and declarations submitted by the parties.

     The plaintiff Baldwin, conducting business as M.O.P3, is a

citizen and resident of Maryland and operates an “independent

record production and distribution company.” SAC ¶ 6.            The

plaintiff has alleged that “Interscope LLC” is a “Delaware

corporation, registered to do business in the State of New York,

with a place of business” in Los Angeles, California.            SAC ¶ 7. 2

Melii is a professional recording artist, who entered into an

exclusive recording agreement with the plaintiff, dated

September 28, 2016. SAC ¶¶ 8-9; Mandel Decl., ECF No. 48, Ex. 1

(“Baldwin Agreement”). 3

     Among other things, the Baldwin Agreement provides that the

plaintiff has exclusive rights to Melii’s “personal services as

a recording artist,” and requires Melii to record a certain

minimum number of recordings during the contract term. SAC ¶ 10;

Baldwin Agreement ¶¶ 5.1, 5.3. The Baldwin Agreement also grants

the plaintiff exclusive rights to all master records or other

recorded products, including music videos, all previously


2
  The defendant has supplied an affidavit stating that Interscope is a
division of UMG Recordings, Inc., not a separate legal entity. Mandel Decl.,
ECF No. 48, ¶ 1. However, the defendant has not contested the
characterization of its citizenship for purposes of diversity jurisdiction.
3 Ms. Ducasse originally performed under the name “Meli,” which is the name

that appears on the Baldwin Agreement, but changed her stage name to “Melii”
at some point after signing that agreement. Baldwin Decl. ¶ 8.

                                      2
      Case 1:19-cv-08923-JGK Document 67 Filed 03/04/21 Page 3 of 19



recorded products, and the right to all performance income. SAC

¶ 11; Baldwin Agreement ¶¶ 11.1, 11.3. The Baldwin Agreement

also appears to grant the plaintiff the “exclusive right . . .

to enter into agreements with respect to the sponsorship and/or

endorsement by [Melii] of any and all products and services” and

provides that all of Melii’s sponsorships or endorsements “shall

be subject to [the plaintiff’s] final approval.” Baldwin

Agreement ¶ 12.2. Melii is also prohibited from entering into

“any agreement that would interfere with the full and prompt

performance of [her] obligations under the [Baldwin Agreement]

and will not, without [the plaintiff’s] prior written consent,

perform or render any services . . . for the purpose of making

recording or master recordings for any person other than

M.O.P3.” Id. ¶ 15.1(b). In exchange, under the agreement, the

plaintiff is responsible for certain obligations, including,

among other things, providing recording financing if certain

conditions are met, id. ¶ 4.1, and to handle the commercial

release of Melii’s first album, id. ¶ 7.1.

     The Baldwin Agreement purports to run for a “Term” that

appears to include a “First Contract Period” until Melii

releases her first album, and stipulates that Melii “irrevocably

grants” to Baldwin “separate and consecutive options to extend

the Term for up to 4 additional” contract periods. Baldwin

Agreement ¶¶ 1.9, 2.1, 2.2(a). The Baldwin Agreement contains a

                                    3
      Case 1:19-cv-08923-JGK Document 67 Filed 03/04/21 Page 4 of 19



notice of material breach provision that requires a non-

breaching party provide notice of the breach and provide an

opportunity to cure. Baldwin Agreement ¶ 19.7.         It similarly

provides a special notice of breach provision that only applies

when the plaintiff is in default and that provides a period for

the plaintiff to cure the default. Id. ¶ 18.3.

     The Baldwin Agreement also contains a choice of law clause,

stating that the “interpretation, validity and enforcement of

the present Agreement shall be exclusively governed by, and

subject to the laws of Georgia” and that the parties “agree to

submit any dispute or litigation arising hereunder to the

exclusive jurisdiction of the courts of the City of Atlanta in

the state of GA.” Id. ¶ 19.18. The same clause also provides:

“In the event of any dispute between the parties to this

Agreement, the parties hereby agree to submit such dispute to

binding arbitration in _____ in accordance with the Commercial

Arbitration Act of ______.” Id.      The blank spaces to supply both

the location and choice of law for the arbitration were left

blank. Id.

     Melii entered into an exclusive recording agreement with

defendant Interscope on December 8, 2017.        The plaintiff alleges

that entering into this agreement with Interscope was a “breach

of [Melii’s] obligations pursuant to Paragraph 5.1” of the

Baldwin Agreement. SAC ¶ 14.      The plaintiff alleges that he

                                    4
      Case 1:19-cv-08923-JGK Document 67 Filed 03/04/21 Page 5 of 19



served notice of a breach, dated April 30, 2019, and a “notice

of suspension,” dated August 2, 2019, on Melii and the

defendant. SAC ¶¶ 15-17.

     Melii has submitted a declaration stating that, although

she did enter into the Baldwin Agreement, she “was not

represented by a lawyer, and was not given the opportunity to

review the agreement in detail as it was thrust upon me in a car

to sign on the spot.” Melii Decl. ¶ 2.       Melii states that she

was “never paid any money by [the plaintiff],” which she

suggests is counter to certain obligations in the Agreement.

Melii Decl. ¶ 3.   Melii also has stated that in March 2017, her

attorney “sent an e-mail to [the plaintiff] declaring that the

[Baldwin Agreement] was ‘hereby terminated immediately and void

ab initio.’” Melii Decl. Ex. A; Melii Decl. ¶ 5.         Melii has

stated that she took that action after the plaintiff made

demands of her not within the scope of the Baldwin Agreement,

including that she move in with him, and after he began

threatening her and her family. Melii Decl. ¶ 5.         Melii has

stated that any recordings she has made were “created under [the

Interscope Agreement]” and were “financed entirely by Interscope

without any participation by [the plaintiff].” Id. ¶ 7. Finally,

Melii has stated that if the Baldwin Agreement is deemed still

to be valid, it would “adversely impact [her] economically and

professionally.” Id. ¶ 8. The plaintiff has submitted an

                                    5
      Case 1:19-cv-08923-JGK Document 67 Filed 03/04/21 Page 6 of 19



affidavit stating that Melii never served a notice of breach on

him, or otherwise made a claim that the agreement was invalid.

Baldwin Decl. ¶ 15.    He later clarified that he did not see the

alleged termination notice “as it was sent only by electronic

mail” after the plaintiff was incarcerated. Baldwin Sur Reply

Decl. ¶ 18.

     The defendant submitted evidence that the plaintiff never

recorded the Baldwin Agreement with the U.S. Copyright Office,

and that Interscope Records submitted its agreement for

recordation with the U.S. Copyright Office on June 11, 2020.

Kjellberg Decl. ¶ 2.    The plaintiff appears to concede that

Interscope was the first to file, but suggests that Interscope’s

actions were not conducted in good faith, or without notice of

the Baldwin Agreement. Pl.’s Sur Reply at 4.

     The plaintiff originally filed a complaint on September 25,

2019 and then an amended complaint on October 21, 2019, naming

both Melii and Interscope as defendants. According to a joint

letter from the parties dated February 26, 2020, Melii indicated

that she intended to compel arbitration of any disputes with the

plaintiff regarding the Baldwin Agreement, and thus the

plaintiff sought leave to file the SAC to “delete the claims

against [Melii]” and any “tortious interference claim” to

“resolve the arbitration issue.” ECF No. 40. The plaintiff then



                                    6
        Case 1:19-cv-08923-JGK Document 67 Filed 03/04/21 Page 7 of 19



filed the SAC on March 16, 2020, without naming Melii as a

defendant.

       The defendant has stated that it is willing to waive any

statute of limitations defenses available, to provide time for

the plaintiff to proceed and conclude any arbitration with

Melii, before proceeding with his claims against the defendant.

Def.’s Reply Br. at 5.

                                     II.

       Rule 12(b)(7) provides that a Court may dismiss an action

for failure to join a party required under Federal Rule of Civil

Procedure 19. Fed. R. Civ. P. 12(b)(7). “[B]efore ruling on a

Rule 12(b)(7) motion, a court must first determine whether the

absent party is a ‘necessary’ party under Rule 19(a).” Ray Legal

Consulting Grp. v. DiJoseph, 37 F. Supp. 3d 704, 717 (S.D.N.Y.

2014); Viacom Int’l, Inc. v. Kearney, 212 F.3d 721, 724 (2d Cir.

2000). 4

       Federal Rule of Civil Procedure 19 establishes a two-prong

test for determining whether an action must be dismissed for

failure to join an indispensable party. Viacom Int’l, 212 F.3d at

724.    The first prong of the test, embodied in Rule 19(a),

determines whether a party is necessary, such that the party

should be joined if feasible. Associated Dry Goods Corp. v.


4  Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, omissions, emphasis, quotation markets, and citations in quoted
text.

                                      7
      Case 1:19-cv-08923-JGK Document 67 Filed 03/04/21 Page 8 of 19



Towers Financial Corp., 920 F.2d 1121, 1123 (2d Cir. 1990).

Specifically, Rule 19(a)(1) defines a “required party” as

follows:

     A person who is subject to service of process and
     whose joinder will not deprive the court of
     subject-matter jurisdiction must be joined as a
     party if:
          (A) in that person's absence, the court cannot
          accord complete relief among existing parties;
          or
          (B) that person claims an interest relating to
          the subject of the action and is so situated
          that disposing of the action in the person's
          absence may:
               (i) as a practical matter impair or
               impede the person's ability to protect
               the interest; or
               (ii) leave an existing party subject to
               a substantial risk of incurring double,
               multiple,   or   otherwise   inconsistent
               obligations because of the interest.

Fed. R. Civ. P. 19(a)(1). If a person is deemed to be necessary

as a “required party,” under Rule 19(a), the Court “must order”

that the party be joined as a party. Fed. R. Civ. P. 19(a)(2).

But, if the court determines that a person is a required party

under Rule 19(a), but cannot be joined, it then proceeds to the

second step in the analysis and, applying Rule 19(b), inquires

whether “in equity and good conscience, the action should

proceed in the necessary party’s absence.” Associated Dry Goods

Corp., 920 F.2d at 1124. To guide this inquiry, Rule 19(b)

instructs courts consider four factors:




                                    8
      Case 1:19-cv-08923-JGK Document 67 Filed 03/04/21 Page 9 of 19



     (1) the extent to which a judgment rendered in the person’s
     absence might prejudice that person or the existing
     parties;
     (2) the extent to which any prejudice could be lessened or
     avoided by:
          (A) protective provisions in the judgment;
          (B) shaping the relief; or
          (C) other measures;
     (3) whether a judgment rendered in the person's absence
     would be adequate; and
     (4) whether the plaintiff would have an adequate remedy if
     the action were dismissed for nonjoinder.

Fed. R. Civ. P. 19(b). When determining whether a party is

necessary and indispensable under Rule 19, a court should

generally “base its decision on the pleadings as they appear at

the time of the proposed joinder.”       Associated Dry Goods Corp.,

920 F.2d at 1124.    The burden is on the moving party “to show

the nature of the unprotected interests of the absent

individuals . . . and the possibility of injury to them or that

the parties before the court will be disadvantaged by their

absence.” United States v. Sweeny, 418 F. Supp. 2d 492, 499

(S.D.N.Y. 2006). In order to meet this burden “it may be

necessary to present affidavits of persons having knowledge of

these interests as well as other relevant extra-pleading

evidence.” Id. “If the initial assessment reveals the

possibility that an unjoined party is required to be joined

under Rule 19, the burden shifts to the opposing party to negate

this conclusion.” Id.




                                    9
     Case 1:19-cv-08923-JGK Document 67 Filed 03/04/21 Page 10 of 19



                                  III.

     The plaintiff has alleged that this Court has diversity

jurisdiction pursuant to 28 U.S.C. § 1332, because the plaintiff

is a citizen of Maryland, the defendant is incorporated in

Delaware with its principal place of business in California, and

the SAC alleges an amount in controversy of over $ 75,000.             The

plaintiff’s assertion that venue is proper because the defendant

conducts business within this district is uncontested.

     The defendant has moved to dismiss the plaintiff’s SAC,

arguing that Melii is a required party to this dispute, within

the meaning of Rule 19(a), and thus must be joined. The

defendant argues that the resolution of the plaintiff’s claims

requires a determination of the validity of the Baldwin

Agreement, the parties’ respective performance and obligations

thereunder, and whether a breach or termination of that

agreement occurred. The plaintiff argues that his claims are

only against Interscope, for its exploitation of the Melii

Copyrights and that Melii does not have an “interest” in this

underlying dispute, because she relinquished her ownership

interests in the Melii Copyrights pursuant to the Baldwin

Agreement.

     To determine whether Melii is a required party, the Court

must consider whether complete relief can be accorded among

existing parties in her absence, Fed. R. Civ. P. 19(a)(1)(A),

                                   10
     Case 1:19-cv-08923-JGK Document 67 Filed 03/04/21 Page 11 of 19



and whether the proceeding could “impair or impede” Melii’s

interests or leave an existing party subject to a “substantial

risk” of inconsistent obligations. Fed. R. Civ. P.

19(a)(1)(B)(i)-(ii).

     To be cognizable as an interest for purposes of Rule

19(a)(1)(B), the interest must be legally protected. Peregrine

Myanmar Ltd. v. Segal, 89 F.3d 41, 49 (2d Cir. 1996).         Melii, as

a party to both the Baldwin Agreement and the Interscope

Agreement, has such an “interest” in the action, arising from

her being a party to both agreements at issue.        The plaintiff

has alleged in his complaint that Melii breached the Baldwin

Agreement, and his efforts to pursue a declaratory judgment

regarding his rights under the Baldwin Agreement necessarily

requires an analysis of the respective rights and obligations of

the plaintiff and Melii under the Baldwin Agreement, as well as

the continuing validity of that agreement.       Because a

determination of whether the plaintiff or defendant owns the

Melii Copyrights depends upon an adjudication of whether Melii

or Baldwin breached the Baldwin Agreement, Melii has an interest

in the being resolution of that issue. See Ente Nazionale

Idrocarburi v. Prudential Sec. Grp., Inc., 744 F. Supp. 450, 458

(S.D.N.Y. 1990) (concluding that the absent party “has both clear

rights and affirmative obligations under [a] contract which [the

court] must construe” and therefore “has real interests that are

                                   11
      Case 1:19-cv-08923-JGK Document 67 Filed 03/04/21 Page 12 of 19



clearly at stake in this action”); see also Felix Cinematogafica

v. Penthouse Int’l Ltd., 99 F.R.D. 167, 171 (S.D.N.Y. 1983)

(Weinfeld, J.) (concluding that the absent party’s interest were

“clearly implicated” where claims depended on resolving

conflicting agreements, including one to which the absent party

was a signatory).

     Further, the Court cannot grant complete relief for either

the plaintiff or defendant, without adjudicating the plaintiff’s

dispute with Melii.      The dispute between the plaintiff and

Interscope cannot be resolved without determining whether Melii

remained bound to the Baldwin Agreement with the plaintiff or

could enter into a valid agreement with Interscope. 5

     Indeed, courts in this Circuit have recognized that “[i]t

is well-established that a party to a contract which is the

subject of the litigation is considered a necessary party.”

Ryan v. Volpone Stamp Co., Inc., 107 F. Supp. 2d 369, 387

(S.D.N.Y. 2000) (collecting cases). See also, Jonesfilm v. Lion

Gate Int’l, 299 F.3d 134, 141 (2d Cir. 2002)(“If the resolution

of a plaintiff’s claim would require the definition of a non-

party’s rights under a contract, it is likely that the non-party

is necessary under Rule 19(a).”); Peregrine Myanmar, 89 F.3d at


5  If the plaintiff prevails, he has already submitted a declaration stating
he believes he has separate claims against Melii, which would remain
unresolved. Further Melii and Interscope might each have claims to pursue
against the other. If Interscope prevails, the plaintiff’s alleged separate
claims against Melii would remain unresolved.

                                     12
     Case 1:19-cv-08923-JGK Document 67 Filed 03/04/21 Page 13 of 19



48 (“The key issue in deciding whether either part of Rule 19(a)

applies is the extent to which this case requires a

determination of rights and interests under [the contract], to

which [the absent entity] is a party.”); Global Disc. Travel

Servs., LLC v. Trans World Airlines, 960 F. Supp. 701, 707-08

(S.D.N.Y. 1997) (“As a direct party to the contract which is

under dispute, [the absent entity] is a necessary party to this

litigation [under Rule 19(a)].”).

     The plaintiff seeks to deemphasize the impact of this

dispute on Melii by suggesting he is not suing for “specific

performance” of Melii’s contractual obligation, but rather just

the exclusive right to exploit the Melii Copyrights.         But this

oversimplifies the scope of interests cognizable under Rule

19(a) and of the rights and obligations at issue in the Baldwin

Agreement.   Melii’s rights as a party to both the Baldwin

Agreement and the Interscope Agreement plainly are relevant to

the dispute between Baldwin and Interscope. If it is determined

that the Baldwin Agreement still is valid, the plaintiff would

retain—through veto rights, such as in Paragraph 15.1(b)—the

ability to prevent Melii from meaningfully pursuing her career

during the term of the agreement.       Such a determination would

“impair or impede” Melii’s ability to protect her interests.

Fed. R. Civ. P. 19(a)(1)(B)(i). Moreover, if the plaintiff were

to prevail against Interscope, and Melii were to dispute the

                                   13
     Case 1:19-cv-08923-JGK Document 67 Filed 03/04/21 Page 14 of 19



validity of the Baldwin Agreement while claiming the right to

continue to benefit from the Interscope Agreement, Interscope

would face a “substantial risk” of incurring inconsistent

obligations. Fed. R. Civ. P. 19(a)(1)(B)(ii).        Thus, Melii is a

necessary party for the present action and must be joined.

     Having determined that Melii is a necessary party under

Fed. R. Civ. P. 19(a), this Court must order that Melii be

joined. Fed. R. Civ. P. 19(a)(2). If joinder of Melii is not

feasible, the Court must determine whether she is indispensable,

such that the action cannot “in equity and good conscience”

proceed without her and thus should be dismissed. Fed. R. Civ.

P. 19(b).

     An analysis of the four factors in Rule 19(b) shows that

Melii is an indispensable party.        First, Melii would be

prejudiced because any judgment rendered in the plaintiff’s

favor would address the validity of the Baldwin Agreement and

whether Melii breached her obligations under the agreement.

Melii “possesse[s] rights arising from the agreements at issue

which are inextricably intertwined with issues bound to be

raised in an action solely against [Interscope].” Envirotech

Corp. v. Bethlehem Steel Corp., 729 F.2d 70, 75 (2d Cir. 1984).

     Second, because of intertwined nature of the agreements, it

is not possible for this Court to craft a judgment in Melii’s

absence that would lessen the potential prejudice to her

                                   14
     Case 1:19-cv-08923-JGK Document 67 Filed 03/04/21 Page 15 of 19



interests. See Rubler v. Unum Provident Corp., No. 04-cv-7102,

2007 WL 188024, at *2 (S.D.N.Y. Jan. 25, 2007); see also Meyer

v. Kalanick, No. 15-cv-9796, 2016 WL 3509496, at *3 (S.D.N.Y.

June 20, 2016); Mazzio v. Kane, No. 14-cv-616, 2014 WL 2866040,

at *7 (E.D.N.Y. June 24, 2014).

     For the third factor (whether a judgment could be adequate

in Melii’s absence), courts are instructed to consider the

“social interest in the efficient administration of justice and

the avoidance of multiple litigation.” Republic of Philippines

v. Pimentel, 553 U.S. 851, 870 (2008). Because a resolution of

the claims between the plaintiff and the defendant would leave

unresolved either party’s potential disputes with Melii, such a

partial resolution would increase, rather than decrease, the

likelihood of multiple litigations.

     Finally, the plaintiff has adequate remedial options if the

action is dismissed, because he can proceed with his claims

against Melii through arbitration. Because the defendant has

offered to waive any statute of limitations defense in future

litigation of the plaintiff’s claims, the plaintiff is not

deprived of remedial opportunities by proceeding in this manner.

See Felix Cinematografica, 99 F.R.D. at 172 & n.13.

     The plaintiff argues that Melii has never challenged the

validity of the Baldwin Agreement because she never effectuated

a legally-sufficient notice of termination under the Baldwin

                                   15
     Case 1:19-cv-08923-JGK Document 67 Filed 03/04/21 Page 16 of 19



Agreement, and thus she cannot show that she would be impaired

or prejudiced.   But, this argument, and the conflicting accounts

from Melii and Baldwin in their declarations, underscores the

indispensable nature of Melii to the merits of this case, the

unfairness of allowing this case to proceed in her absence, and

the substantial risk for Interscope that it might incur

inconsistent obligations.

     Melii has an additional interest that would be prejudiced

by this case proceeding in her absence: the interest in having

her disputes with Baldwin, including the parties’ potential

competing allegations of breach, handled in the bargained-for

manner, by arbitration. Despite the blanks in the arbitration

clause, the plaintiff has not contested its validity, and it

evinces clear intent of the parties to arbitrate disputes.             See

Bauhini Corp. v. China Nat’l Mach. & Equip. Imp. & Exp. Corp.,

819 F.2d 247, 249 (9th Cir. 1987) (arbitration clause, despite

blank space for arbitral forum, was still enforceable).

Nevertheless, the plaintiff is essentially seeking to enforce

the rights he alleges to enjoy based on a contract with Melii,

while also seeking to circumvent the same contract’s arbitration

clause.   Cf. Meyer, 2016 WL 3509496, at *1, *3 (granting motion

to dismiss for failure to join Uber, because of Uber’s “interest

in defending the legality and continued use of” its contracts

and noting that plaintiff’s decision not to join Uber was

                                   16
     Case 1:19-cv-08923-JGK Document 67 Filed 03/04/21 Page 17 of 19



“possibly in order to avoid” the arbitration clause in Uber’s

user agreements).

     Thus, the Court cannot “in equity and good conscience”

allow this action to proceed in the absence of Melii, a required

party.   Associated Dry Goods Corp., 920 F.2d at 1124; Fed. R.

Civ. P. 19(b).   Because the plaintiff is seeking to adjudicate

whether Melii’s actions and conduct breached her agreement with

Baldwin, she should be heard regarding her conduct. See

Ente Nazionale, 744 F. Supp. at 460. By contrast, the plaintiff

is not left without remedies if this action is dismissed.          He

may pursue his allegations of Melii’s breach through arbitration

and, because the defendant has agreed to waive a statute of

limitations defense, if successful in the arbitration, he may

then proceed against Interscope.

     Based on the information before the Court, it is not clear

whether Melii can be joined as a defendant.        Both parties note

that Melii wishes to adjudicate any potential dispute with

Baldwin through arbitration, pursuant to the arbitration clause

in the Baldwin Agreement.     Some courts have found that pre-

existing arbitration agreements are sufficient to preclude the

joinder of a party deemed necessary and indispensable under Rule

19. See, e.g., Meyer v. Kalanick, 291 F. Supp. 3d 526, 536

(S.D.N.Y. 2018). If the plaintiff agrees that the arbitration

clause of the Baldwin Agreement is a mandatory arbitration

                                   17
     Case 1:19-cv-08923-JGK Document 67 Filed 03/04/21 Page 18 of 19



agreement to arbitrate disputes, he should pursue his claim

against Melii for allegedly breaching the Baldwin Agreement in

arbitration.   If the plaintiff does not agree, he should refile

his complaint, joining Melii, who can then move to compel

arbitration. However, although the plaintiff’s original

complaint and first amended complaint alleged Melii was a

citizen of New York, the plaintiff’s SAC does not plead facts

regarding Melii’s citizenship. As a result, this Court cannot

determine whether Melii’s joinder would deprive this Court of

diversity jurisdiction.

     Therefore, the plaintiff’s SAC is dismissed, and the

plaintiff is instructed to refile a Third Amended Complaint

within 60 days with Melii joined as a defendant.        If Melii seeks

to compel arbitration and there is in fact an arbitration

agreement, the case may have to be stayed pending arbitration.

The defendant has agreed to waive any statute of limitations

defenses, and therefore this process should not prejudice the

plaintiff.

     In addition, in his motion papers, the plaintiff also

states that “a company call[ed] Rule #1 Music” may claim

“ownership rights on the copyright registrations” for Melii

Copyrights. Pl.’s Br. at 1 & n. 2.      Rule #1 Music is not

mentioned in the plaintiff’s SAC and is not joined as a

defendant. Counsel for the plaintiff has submitted an affidavit

                                   18
     Case 1:19-cv-08923-JGK Document 67 Filed 03/04/21 Page 19 of 19



stating that she discovered that “Rule #1 Music” is listed as a

co-owner of the copyright for Melii Master’s along with

Interscope Records on May 29, 2020. ECF No. 53. At this stage,

the Court need not determine whether “Rule #1 Music” is a

required party, or whether Interscope (or UMG) sufficiently

represents Rule #1 Music’s interests; but the plaintiff is

encouraged to conduct careful diligence and amend his Complaint

to join all of the required parties for his claims.

                              CONCLUSION

     The Court has considered all of the arguments of the

parties. To the extent not specifically addressed above, the

remaining arguments are either moot or without merit. For the

reasons explained above, the defendant’s motion to dismiss for

failure to join a party is granted.      The plaintiff may file an

Amended Complaint within sixty (60) days of the date of this

Memorandum Opinion and Order. The Clerk is directed to close

Docket No. 47.




SO ORDERED.

Dated:    New York, New York
          March 4, 2021           ________/s/ John G. Koeltl_______
                                             John G. Koeltl
                                      United States District Judge




                                   19
